Citation Nr: 1235799	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 06-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1987 and from May 1988 to July 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2008, the Veteran presented testimony before the undersigned Veterans Law Judge during a hearing at the RO. A transcript of the hearing has been associated with the record.

In a July 2009 decision, the Board denied the claim of service connection for a low back disorder and remanded the claim of service connection for a left hip disorder, to include as due to service-connected disabilities. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). In a February 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the July 2009 Board decision.

In November 2010, the Board remanded the claim of service connection for a low back disorder for additional development. The Board also noted that the July 2009 remand directives regarding the claim of service connection for a left hip disorder remained pending readjudication. The claim of service connection for a left hip disorder remains pending readjudication.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In November 2010, the Board remanded the issue for further development of factual and medical evidence, to specifically include private treatment records from chiropractic physician, Jan E. Jensen, and to obtain a VA medical opinion which addressed all theories of entitlement raised by the Veteran and the evidence of record.

In the November 2010 remand, the Board noted that a March 2009 VA treatment note reflected that the Veteran was seeing a private chiropractor, Dr. Jensen, on a weekly basis for treatment of his knee, hip, and back; however, associated treatment notes were not included in the claims file. The Board directed the RO/AMC to "provide the Veteran with authorization forms for the release of any identified outstanding private treatment records." Specifically, the RO/AMC was directed to "ask the Veteran to complete an authorization form allowing for the release of chiropractic treatment records from Jan Jensen." 

In November 2011, the AMC contacted the Veteran and inquired if he was receiving any private treatment for his claimed low back disorder. The Veteran stated that he received all of his treatment at the Gainesville VA Medical Center. However, in an April 2012 letter, unaccompanied by any treatment records, Dr. Jan E. Jensen reported that he had treated the Veteran under his care since March 2007. However, Dr. Jensen's treatment records are not in the claims folder. 

The AMC did not accomplish substantial compliance with this remand instruction and the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error. Stegall v. West, 11 Vet.App. 268, 271 (1998).

Additionally, the claim was remanded to obtain a VA medical opinion which addressed all theories of entitlement raised by the Veteran and the evidence of record. In a January 2011 opinion, a VA examiner opined that the Veteran's current degenerative disc disease of the lumbosacral spine was not caused by or a result of active duty and it was not caused by or a result of his service-connected left knee or right hip disabilities. She suggested that the Veteran's claimed low back disorder was caused by his weight and current obesity.

Throughout the record and most recently in an April 2012 statement, the Veteran asserted that his weight gain was caused by his service-connected depression and an inability to exercise related to his service-connected disabilities. The VA examiner did not address these contentions in her January 2011 opinion.

The Courts have repeatedly held that VA adjudicators may not rely upon their own unsubstantiated medical opinion. Allday v. Brown, 7 Vet.App. 517 (1995); Godfrey v. Brown, 7 Vet.App. 398 (1995); Traut v. Brown, 6 Vet.App. 495 (1994); Colvin v. Derwinski, 1 Vet.App. 171 (1991). The law provides that when an examination report is insufficient, the claims folder be returned to the examiner for clarification. 38 C.F.R. § 4.2 (requiring that if findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Veteran also referenced articles that he used to support his contentions in the April 2012 statement. However, he did not include copies of the full articles or reports.

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, private treatment records pertaining from chiropractic physician Jan E. Jensen and any VA treatment records not associated with the record.

THE RO/AMC MUST PROVIDE THE VETERAN WITH AUTHORIZATION FORMS FOR THE RELEASE OF ANY IDENTIFIED OUTSTANDING PRIVATE TREATMENT RECORDS. THE RO/AMC MUST SPECIFICALLY ASK THE VETERAN TO COMPLETE AN AUTHORIZATION FORM ALLOWING FOR THE RELEASE OF PRIVATE CHIROPRACTIC TREATMENT RECORDS FROM JAN E. JENSEN, TO INCLUDE ALL RECORDS BEGINNING IN MARCH 2007.

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. The RO must also attempt to obtain complete copies of the various articles that the Veteran referenced in his April 2012 statement to support his claim. THE VETERAN MAY BE REQUESTED TO PROVIDE THESE COMPLETE COPIES. 

3. After the above development has been conducted, the RO/AMC will return the claims folder to the VA examiner who conducted the January 2011 examination provided an addendum opinion. The following considerations will govern the examination:

The examiner will be readvised that the purpose of the examination is to ascertain whether the Veteran's claimed low back disorder is the result of any in-service incident and whether the claimed low back disorder was caused or aggravated by his service-connected disabilities, to specifically include service-connected major depressive disorder. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The examiner's attention is drawn to the following evidence:

* A February 1987 enlistment examination report, in which the Veteran's weight was recorded as 220 pounds;

* January, February, June, and August 1989 service treatment records showing complaints of low back pain;

* A February 1989 service treatment record noting the Veteran was "obese";

* A May 1989 service treatment record which shows the Veteran weighed 245 pounds, and it was determined that he was 20 pounds overweight and he was not in compliance with U.S. Coast Guard weight standards;

*  A June 1990 service treatment record in which an orthopedic resident noted that the Veteran was undergoing "rehabilitative therapy for his musculoskeletal back pain";

* VA treatment notes dated in March, May, July, September, and December 2004; January 2005; July 2006; and April 2007, reflecting a relationship between the left knee and low back pain;

* A March 2004 VA treatment note indicating the low back pain was secondary to left knee pain;

* An August 2004 VA examination report, in which the Veteran reported he fell and hurt his back six to nine months previously and the examiner diagnosed right nerve neuritis and gluteal muscle strain;

* An April 2005 VA examination report, in which the examiner opined that the left knee disability was not likely affecting the claimed low back disorder;

* May 2006 VA MRI study results showing an "essentially normal MRI";

* A November 2006 VA treatment note reporting the Veteran weighed 300 pounds and the Veteran attributed a 30 pound weight gain to prescribed Celexa for management of his service-connected depression symptoms; 

* An April 2007 VA treatment note reflecting that an orthopedic physician recommended weight loss to decrease his low back pain;

* A July 2008 VA medical opinion correlating the left knee disability with low back and hip pain;

* A February 2008 private chiropractic opinion noting that the left knee disability resulted in "lumbago";

* December 2008 VA X-ray study results showing a "negative examination of the lumbosacral spine";

* A December 2008 VA examination report, in which the examiner diagnosed mild degenerative disc disease;

* A June 2010 VA treatment record reflecting the Veteran's body mass index was 36;

* A January 2011 VA examination report reflecting the Veteran's report that he had severe back pain after lifting heavy boxes in December 2010 that had returned to baseline;

* The January 2011 VA examiner's indication that the Veteran "required a lot of encouragement during the entire examination" and his "subjective complaints during the examination appeared... out of proportion to [the] objective exam findings";

* The January 2011 VA examiner's opinion that the Veteran's obesity, 40 pound weight gain, and body mass index over 36 was "a major contributing factor of his claimed condition in addition to various causes mentioned by previous examiners";

* The January 2011 VA examiner's addendum opinion in which she opined that the diagnosed degenerative disc disease of the lumbosacral spine was neither caused by or a result of active service, nor caused by or a result of the service-connected left knee or right hip disabilities; and

* The Veteran's April 2012 statement, in which he referenced articles to support his contentions and he asserted that his weight gain was the result of his prescribed antidepressant and inability to exercise due to his service-connected disabilities.


The examiner must review the evidence of record with attention to the service and post-service treatment records and fully respond to the following specific questions:

A. Given that the Veteran may have produced additional evidence as a result of this remand, from the issuance of your January 2011 opinion until the present, has any evidence been adduced to alter your opinion that the claimed low back disorder was not directly caused by any incident of active military service? Please explain fully. 

B. If possible, please clarify what medical significance, if any, can be attached to the service treatment records indicating that the Veteran was "20 pounds overweight" and "obese," and THE MEDICAL REASONS if any, which indicate that the Veteran's current low back disorder is related to his in-service weight gain.

C. If possible, please clarify what medical significance, if any, can be attached to the Veteran's diagnosis of major depression, and THE MEDICAL REASONS if any, as to why his service-connected depression would result in weight gain and whether the weight gain caused his claimed low back disorder. IF THE EXAMINER IS UNABLE TO RESPOND TO THIS INQUIRY OR OTHERWISE DEEMS IT NECESSARY, HE OR SHE MAY REFER THIS QUESTION TO A VA MENTAL HEALTH CARE PRACTITIONER. 

D. Please provide any other information deemed medically appropriate to assist in answering the question of whether the claimed low back disorder was caused or aggravated by any of the Veteran's service-connected disabilities. 

THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

4. The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. THE RO/AMC MUST CONSIDER THE PROVISIONS OF 38 C.F.R. § 3.310(a) (service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, to include the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.) 38 C.F.R. § 3.310(a) (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


